81 F.3d 169
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John E. PETERSON, Plaintiff-Appellant,v.Shirley S. CHATER,* Commissioner of SocialSecurity, Defendant-Appellee.
No. 94-35465.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 20, 1995.Decided March 29, 1996.

Before:  WALLACE, D.W. NELSON, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
We affirm the district court's refusal to overturn the Secretary's denial of benefits.   Substantial evidence supports the Secretary's finding that Peterson was not disabled prior to December 31, 1988, his date last insured.   Several physicians concluded in 1988 that Peterson's mental ailments were not disabling and there is insufficient evidence that Peterson's propensity to frequently quit jobs was the product of a disabling psychological illness.   With respect to Peterson's physical limitations, his work with sanding machines in 1989 and 1990 is substantial evidence of his ability to perform the jobs identified by the vocational expert, one of which was portable machine sander.  See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.1995).


3
AFFIRMED.



*
 Shirley S. Chater, Commissioner of Social Security, has been substituted for Donna E. Shalala, Secretary of Health and Human Services, in accordance with P.L. 103-296, the Social Security Independence and Program Improvements Act of 1994, and pursuant to Federal Rule of Appellate Procedure 43(c)(1)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3